



CHANGE IN CONTROL AGREEMENT
CHANGE IN CONTROL AGREEMENT (this "Agreement") made as of this 23rd day of July,
2020, by and among UNITY BANK, a New Jersey state bank with its principal place
of business located at 64 Old Highway 22, Clinton, New Jersey 08809 (the
"Bank"), UNITY BANCORP, INC. a New Jersey corporation with its principal place
of business located at 64 Old Highway 22, Clinton, New Jersey 08809 ("Unity")
(Bank and Unity collectively, "Employer"), and Laureen Cook, an individual,
residing at 106 Park Ridge Drive, Bath, Pa. 18014 (the "Executive").
WITNESSETH:
WHEREAS, Executive is being promoted to the position of Senior Vice President
and Chief Accounting Officer; and
WHEREAS, in connection with such promotion, Employer and Executive wish to enter
into this Agreement;
NOW, THEREFORE, in consideration of the mutual promises and undertakings herein
contained, the parties hereto, intending to be legally bound, agree as follows:
1.Termination. Executive may be terminated at any time, without prejudice to
Executive's right to compensation or benefits pursuant to any benefit plan or
policy of Employer.


2.Change in Control


(a)For purposes of this Agreement, a "Change in Control" shall mean:


(i)a reorganization, merger, consolidation or sale of all or substantially all
of the assets of Unity or a similar transaction in which Unity is not the
resulting entity; or


(ii)individuals who constitute the Incumbent Board (as herein defined) of Unity
cease for any reason to constitute a majority thereof; or


(iii)the occurrence of an event of a nature that would be required to be
reported in response to Item 1 of the Current Report on Form 8-K, as then in
effect, pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934
(the "Exchange Act"); or


(iv)Without limitation, a "change in control" shall be deemed to have occurred
at such time as any "person" (as the term is used in Section 13(d) and 14(d) of
the Exchange Act) other than Unity or the trustees or any administrator of any
employee stock ownership plan and trust, or any other employee benefit plans,
established by Employer from time-to-time is or becomes a "beneficial owner" (as
defined in Rule 13d-3 under the Exchange Act) directly or indirectly, of
securities of Unity representing 35% or more of Unity's outstanding securities
ordinarily having the right to vote at the election of directors; or


(v)A proxy statement soliciting proxies from stockholders of Unity is
disseminated by someone other than the current management of Unity, seeking
stockholder approval of a plan of reorganization, merger or consolidation of
Unity or similar transaction with one or more corporations as a result of which
the outstanding shares of the class of securities then subject to the plan or
transaction are exchanged or converted into cash or property or securities not
issued by Unity, and the proponent of such proxy statement shall have obtained
the vote required to approve such proposal; or


(vi)A tender offer is made for 35% or more of the voting securities of Unity and
shareholders owning beneficially or of record 35% or more of the outstanding
securities of Unity have tendered or offered to sell their shares pursuant to
such tender and such tendered shares have been accepted by the tender offeror.


For these purposes, "Incumbent Board" means the Board of Directors of Unity on
the date hereof, provided that any person becoming a director subsequent to the
date hereof whose election was approved by a vote of at least three-quarters of
the directors comprising the Incumbent Board, or whose nomination for election
by members or stockholders was approved by the same nominating committee serving
under an Incumbent Board, shall be considered as if he were a member of the
Incumbent Board.





--------------------------------------------------------------------------------









(b)Upon the occurrence of a Change in Control, and, in connection with such
Change in Control, if Executive's employment with Employer and/or its successors
is terminated within six (6) months of such Change in Control, regardless of
whether such termination is by Employer or its successor, through Executive's
resignation of employment with Employer or its successor with or without good
cause, or Executive's failure to accept an offer of employment with any
successor to Employer, Executive shall be entitled to receive a payment equal to
nine (9) months of the Executive's Base Salary plus any cash bonus received by
the Executive for the Employer's preceding fiscal year. Such payment shall be
made to Executive in a single lump sum payment and shall be made in accordance
with Section 17 hereof. In addition to the foregoing, Executive shall, during
the nine (9) months following the termination of Executive’s employment be
entitled to receive from Employer or its successor, hospital, health, medical
and life insurance benefits on the terms and at the same cost to Executive as
Executive was receiving such benefits upon the date of termination of
Executive's employment. Notwithstanding the preceding sentence, in the event the
Executive obtains new employment during any period that the Employer is
obligated to provide hospital, health, medical and life insurance benefits
hereunder and such new employment provides for hospital, health, medical and
life insurance benefits in a manner substantially similar to the benefits to be
provided by Employer hereunder, Employer may permanently terminate the
duplicative benefits it is obligated to provide hereunder. Notwithstanding the
forgoing, upon a Change in Control, Executive shall not have the right to
receive the payments provided for above due to the Executive's resignation of
employment with Employer or its successor or Executive's failure to accept an
offer of employment with any successor to Employer if, following such
transaction, (i) a majority of the individuals constituting the Board of the
resulting entity are members of the Incumbent Board and (ii) a majority of the
"senior officer positions" of the resulting entity are held by individuals who
held "senior officer positions" with the Employer prior to such transaction.


For purposes hereof, the "senior officer positions" shall include such of the
following positions as the Employer shall separately maintain prior to any such
transaction: the Chairman, Chief Executive Officer, President, Chief Financial
Officer, Chief Operating Officer, and Chief Administrative Officer/Director of
Sales.
(c)Upon the occurrence of a Change in Control, subject to paragraph (d) hereof,
the vesting period for any unvested stock options or unvested awards of Unity
common stock previously granted to Executive shall accelerate and become fully
vested on the date of the Change in Control.


(d)Notwithstanding anything contained in this Section 2 above, in the event all
compensation to be provided to Executive conditioned upon the occurrence of a
Change in Control, whether under this Agreement or in connection with any other
agreement or benefit plan of the Employer to which Executive is a party or in
which he participates, exceeds 2.99 times the Executive's Base Amount, as that
term is defined under Section 280G of the Internal Revenue Code and regulations
of the Internal Revenue Service promulgated thereunder, the total compensation
to be paid to the Executive shall be reduced to an amount that is $1.00 less
than 2.99 times the Executive's Base Amount. Executive shall have the right to
determine which benefits to which he would otherwise be entitled shall be
reduced.


3.No Guaranty of Employment. Nothing in this Agreement shall be construed to
guarantee the employment of the Executive. Executive shall remain an "employee
at will" of Employer at all times during the term of this Agreement.


4.Notices. Any and all notices, demands or requests required or permitted to be
given under this Agreement shall be given in writing and sent: (i) by registered
or certified U.S. mail, return receipt requested; (ii) by hand; (iii) by
overnight courier; or (iv) by telecopier addressed to the parties hereto at
their addresses set forth above or such other addresses as they may from time-to
time designate by written notice, given in accordance with the terms of this
Section 4, together with copies thereof as follows:


In the case of the Executive, to the address set forth on the first page hereof
or to such other address as Executive shall provide in writing to the Employer
for the provisions of notice hereunder.


In the case of Employer, to the address set forth on the first page hereof, with
a copy to:


Windels Marx Lane & Mittendorf, LLP
Attn: Robert A Schwartz, Esq.
120 Albany Street Plaza
New Brunswick, NJ 08901
Telecopier No. (732) 846-8877







--------------------------------------------------------------------------------





Notice given as provided in this Section 4 shall be deemed effective: (i) on the
date hand delivered; (ii) on the first business day following the sending
thereof by overnight courier; (iii) on the seventh calendar day (or, if it is
not a business day, then the next succeeding business day thereafter) after the
depositing thereof into the exclusive custody of the U.S. Postal Service; or
(iv) on the date telecopied.


5.Term. This Agreement shall have a term of three years from the date hereof;
provided, however, that in the event the term of this Agreement would terminate
at any time after the Employer has engaged in substantive negotiations regarding
a transaction which would lead to a Change in Control, this Agreement shall
continue to remain in full force in effect until the earlier to occur of (i) the
effectuation of such transaction leading to a Change in Control or (ii) the
termination of the negotiations for the proposed transaction which would have
resulted in the Change in Control. Notwithstanding the preceding sentence or any
other provision of this Agreement, the term of this Agreement shall immediately
end upon: (i) the Bank or Unity entering into a Memorandum of Understanding with
the Federal Deposit Insurance Corporation ("FDIC") or the New Jersey Department
of Banking and Insurance ("NJDBI"); (ii) a cease-and-desist order being issued
with respect to the Bank or Unity by the FDIC or the NJDBI; or (iii) receipt by
either the Bank or Unity of any notice under Federal or state law, which in any
way restricts the payment of any amount or benefits which may become due under
this Agreement. It is hereby understood and agreed that, upon the termination of
the term of this Agreement due to the occurrence of any of the events described
in the foregoing clauses (i), (ii) or (iii), this Agreement shall be deemed
terminated and the Employer shall have no further obligation to pay any amounts
to the Executive or provide any further benefits to the Executive.
Notwithstanding the forgoing, upon the occurrence of the events described in
clauses (i), (ii) or (iii) above, the Boards of Directors of Unity and the Bank
may, by joint resolution of both Boards, waive the termination of this Agreement
and elect to maintain this Agreement in full force and effect, subject to the
terms, including the term set forth above, of this Agreement.


6.Confidential Information.


(a)As used herein, "Confidential Information" means any confidential or
proprietary information relating to the Employer and its affiliates including,
without limitation, the identity of the Employer's customers, the identity of
representatives of customers with whom the Employer has dealt, the kinds of
services provided by the Employer to customers, the manner in which such
services are performed or offered to be performed, the service needs of actual
or prospective customers, customer preferences and policies, pricing
information, business and marketing plans, financial information, budgets,
compensation or personnel records, information concerning the creation,
acquisition or disposition of products and services, vendors, software, data
processing programs, databases, customer maintenance listings, computer software
applications, research and development data, know-how, and other trade secrets.


Notwithstanding the above, Confidential Information does not include information
which: (i) is or becomes public knowledge without breach of this Agreement; or
(ii) is received by Executive from a third party without any violation of any
obligation of confidentiality and without confidentiality restrictions;
provided, however, that nothing in this Agreement shall prevent the Executive
from participating in or disclosing documents or information in connection with
any judicial or administrative investigation, inquiry or proceeding to the
extent that such participation or disclosure is required under applicable law;
provided further, however, that the Executive will provide the Employer with
prompt notice of such request so that the Employer may seek (with the
cooperation of the Executive, if so requested by the Employer), a protective
order or other appropriate remedy and/or waiver in writing of compliance with
the provisions of this Agreement. If a particular portion or aspect of
Confidential Information becomes subject to any of the foregoing exceptions, all
other portions or aspects of such information shall remain subject to all of the
provisions of this Agreement.


(b)At all times, both during the period of Executive's services for the Employer
and after termination of Executive's services, the Executive will keep in
strictest confidence and trust all Confidential Information and the Executive
will not directly or indirectly use or disclose to any third-party any
Confidential Information, except as may be necessary in the ordinary course of
performing the Executive’s duties for the Employer, or disclose any Confidential
Information, or permit or encourage any other person or entity to do so, without
the prior written consent of the Employer except as may be necessary in the
ordinary course of performing the Executive’s duties for the Employer.


(c)The Executive agrees to return promptly all Confidential Information in
tangible form, including, without limitation, all photocopies, extracts and
summaries thereof, and any such information stored electronically on tapes,
computer disks, mobile or remote computers (including personal digital
assistants) or in any other manner to the Employer at any time that the Employer
makes such a request and automatically, without request, within five days after
the termination of the Executive's performance of services for the Employer for
any reason.







--------------------------------------------------------------------------------





7.Assignability. Neither this Agreement nor the rights or obligations of
Executive hereunder may be assigned, whether by operation of law or otherwise.
This Agreement shall be binding upon the Employer, its successors and assignees.
The Bank and Unity shall require any successor or assignee, whether direct or
indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all the business or assets of the Bank and Unity, to expressly and
unconditionally agree to assume and discharge the obligations of the Bank and
Unity under this Agreement, in the same manner and to the same extent that the
Bank and Unity would be required to perform if no such succession or assignment
had taken place:


8.Waiver. The waiver by Employer or the Executive of a breach of any provision
of this Agreement by the other shall not operate or be construed as a waiver of
any subsequent or other breach hereof.


9.Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New Jersey without giving effect to
principles of conflict of laws.


10.Entire Agreement. This Agreement contains the entire agreement of the parties
hereto with respect to the subject matter hereof and may not be amended, waived,
changed, modified or discharged, except by an agreement in writing signed by the
parties hereto.


11.Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which taken together shall
constitute one and the same instrument.


12.Amendment. This Agreement may be modified or amended only by an amendment in
writing signed by both parties.


13.Severability. If any provision of this Agreement shall be held invalid or
unenforceable, such invalidity or unenforceability shall attach only to such
provision, only to the extent it is invalid or unenforceable, and shall not in
any manner affect or render invalid or unenforceable any other severable
provision of this Agreement, and this Agreement shall be carried out as if any
such invalid or unenforceable provision were not contained herein.


14.Section Headings. The headings contained in this Agreement are solely for
convenience of reference and shall be given no effect in the construction or
interpretation of this Agreement.


15.Fees and Expenses. If any party to this Agreement institutes any action or
proceeding to enforce this Agreement, the prevailing party in such action or
proceeding shall be entitled to recover from the non-prevailing party all legal
costs and expenses incurred by the prevailing party in such action, including,
but not limited to, reasonable attorney's fees and other reasonable legal costs
and expenses.


16.Legal Representation. The Executive hereby acknowledges that Executive was
given the opportunity to consult with independent legal counsel regarding this
Agreement prior to his execution of this Agreement.


17.Release. All payments and benefits under Section 2 hereof shall be contingent
upon Executive executing a general release of claims in favor of Unity, its
subsidiaries and affiliates, and their respective officers, directors,
shareholders, partners, members, managers, agents or employees, and which must
be executed by the Executive no later than the twenty second (22nd) day after
the termination of Executive's employment. Payments under this Agreement that
are contingent upon such release shall, subject to Section 18, commence within
eight (8) days after such release becomes effective; provided, however, that if
Executive's termination of employment occurs on or after November 15 of a
calendar year, then severance payments shall, subject to the effectiveness of
such release and Section 18, commence on the first business day of the following
calendar year.


18.Section 409A Compliance. If the Executive is a "specified employee" for
purposes of Section 409A of the Code, to the extent required to comply with
Section 409A of the Code, any payments required to be made pursuant to this
Agreement which are deferred compensation and subject to Section 409A of the
Code (and do not qualify for an exemption thereunder) shall not commence until
one day after the day which is six (6) months from the date of termination.
Should this Section 18 result in a delay of payments to the Executive, on the
first day any such payments may be made incurring a penalty pursuant to Section
409A (the "409A Payment Date"), the Employer shall begin to make such payments
as described in this Section 18, provided that any amounts would have been paid
earlier but for application of this Section 18 shall be paid in lump-sum of the
409A Payment Date.


19.Termination of Prior Agreement. Executive acknowledges that that certain
Change in Control Agreement between Executive and Employer dated January 2, 2018
has terminated pursuant to its terms and is no longer in force or effect.







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement under their
respective hands and seals as of the day and year first above written


ATTEST:                    UNITY
BANK                                                                                                                        By:
/s/ James Hughes
James A. Hughes, President and CEO
ATTEST:                    UNITY BANCORP,
INC                                                                                                                    By:
/s/ James Hughes
James A Hughes, President and CEO
WITNESS:                    EXECUTIVE                                                                                                                By:
/s/ Laureen Cook
                        
Laureen Cook, Senior Vice President and Chief
Accounting Officer





